Wilson, Chief Justice, delivered the following separate opinion: I concur in the decision of this case, and in the general principles laid down by the Court, but I cannot concur in the conclusions drawn from them. A grant of land upon a river, extends the title of the grantee to the middle of the same, if the grantor has authority to extend it so far, unless limited to another boundary by express terms. This is a general principle of the common law applicable to private conveyances, which are construed most strongly against the grantor. But there are exceptions to this rule. It does not apply to boundaries of States, or countries, nor in England, to grants made by the crown, and in this country, I think, the rule must be so far modified as not to allow a patent from the Government to land on the margin of one of our rivers, to include the islands between the shore and the middle of the stream. This opinion is founded upon a consideration of the power of the agents of the Government, who sell the public lands, and the intention of the Government, as to the extent of those sales, in reference to islands. If an island is not surveyed and platted, or otherwise marked upon the surveyor’s map, it is said that it will pass to the purchaser of the land on the margin of the river opposite to it, if it lies between such land and the middle of the river. The first objection to such an interpretation of a sale of land upon a river, by the agents of the Government, is a want of authority in them to give it so extensive an operation. The land authorized to be sold, and the mode of selling it, is prescribed by law, and all sales in violation of that, are void. Among the regulations prescribed by law, as indispensable preliminaries to a valid sale of any part of the public lands, are, that the lands shall be surveyed and platted; and these surveys and plats are the guides of the land officers in making their sales. They have no authority to sell a single acre that has not been surveyed. Every tract of land liable to sale, is specifically described by range, township, and section, &c., on the plats of the surveyor, and in the patents from the United States; and the officers have no authority to sell any other land. It follows, therefore, as a necessary consequence, that islands, as well as other lands, that have not been surveyed and platted as the law requires, cannot be sold. It has no description known to the law. And as such lands or islands cannot be sold directly, by numbers, as other lands are, it is clear to my mind, that they cannot pass as incident to the sale of other land. That cannot be effected indirectly, and by intendment of law, which the law expressly forbids. Another reason against a purchaser from the Government of land on the margin of a river, acquiring title to islands between his land and the thread of the stream, is that neither the Government, nor purchasers understand or intend, that islands in a river pass by a sale of the land on the nearest shore. It is part of the history of the country, as it is of the law of the land, that the public lands are surveyed at different times; and the land on one side of a river may be sold, before that on the other side, or any of the islands in it are surveyed, and under these circumstances, all the islands between the middle of the river and the shore, adjoining the land sold, would go to the purchasers of such land, according to the rule insisted upon by the Court. Such would also be the consequence of a sale of the lands on both sides of a river before the islands are surveyed. That no such consequences were intended by the Government, is apparent from its public acts. The public lands are sold from time to time, as the exigencies of the Government, or the wants of the people require ; and frequently the islands (many of which are of great value,) remain unsurveyed until after the lands on each side of the river have been sold. They have then been surveyed and sold without any claim of title by the owners of the lands on either side of the river. This unquestioned claim of title to unsurveyed islands by the Government, notwithstanding the previous transfer of the lands on the opposite sides of the river, coupled with the constant practice of surveying and selling them without reference to the sale of adjoining lands, should, in my opinion, be regarded as fixing the construction of a government patent for lands lying on a river, so as to exclude the opposite islands, whether surveyed or unsurveyed. It is by implication, that a grant or patent of land upon a river, includes the islands to the middle of the same; but the patent itself cannot be so interpreted, because its terms do not describe the land as bounded by the river; and a reference to the plat will not show an unsurveyed island to be included, because such are not marked upon the map. From the consideration that the terms of the patent will not justify such a construction as to include unsurveyed islands, taken in connection with the want of authority on the part of the officers making the sale, to sell any land except such as lias been surveyed, platted, and advertised, &c., according to law, and considering also the long continued practice of the Government to survey and sell the islands in our rivers, from time to time, without its authority being ever questioned by the prior purchasers of the land upon their margins, I am constrained to dissent from so much of the opinion of the Court, as gives to a purchaser of public land upon a liver, the unsurveyed islands in the same, between such land and the middle of the stream. These islands are not necessary to the full enjoyment of the advantages of a river situation, as the water, the land upon its margin, and that covered with water to its centre, are; and the legal implication that would carry the boundary of a grant of land upon a river to its centre, cannot be deduced from the terms of a patent; but on the contrary, such implication is rebutted by the intention of the parties, as evinced by the long continued practice on one side, and an equally long acquiescense of the other. Judgment reversed.